DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are presented for examination.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "consuming, by the build tool, …" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim 16 recites the limitation "A method for verifying the integrity…” in line 1 and limitation “the one or more verified package…” in line 3  There are insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.

Claim 22 recites the limitation "receiving a notification indicating the consuming…” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claims 2-15, 17-21, and 23-25 are rejected due to the rejection of the parent claims.

Claim Objections
Claims 7, 8, 11, 17, 18, 21, and 25 are objected to because of the following informalities:
As to claims 7 and 8, the phrase “wherein consuming …” should be written as “wherein the consuming ..."
Appropriate correction is required. 

As to claims 11 and 21, the phrase “wherein verifying …” should be written as “wherein the verifying ..."
Appropriate correction is required. 

As to claims 17 and 18, the phrase “wherein consuming …” should be written as “wherein the consuming ..."
Appropriate correction is required. 

As to claim 25, the phrase “receiving an indication that one or more build tokens ...” should be written as “receiving an indication that the one or more build tokens…”
Appropriate correction is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is (571)270-1754.  The examiner can normally be reached on M-F 7:30am - 4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153